Bleckley, Judge.
1. Evidence that tbe stalks on the land in the year during which the partnership planted were such as to indicate as good or better crop than was produced on a part of the same land in the succeeding year, was admissible, there being evidence to show what the actual yield was in the latter year.
2. Accounts between partners are to be adjusted upon the principles 'of equity. The evidence was conflicting, and the jury rendered a verdict substantially correct, if the plaintiff’s evidence was trustworthy, and the defendant’s not. The presiding judge refused a new trial. ¥e will not interfere.
3. Newly discovered evidence is nothing without the usual affidavits.
Judgment affirmed.